FILED
                             NOT FOR PUBLICATION
                                                                           MAY 19 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


MUHAMMAD ASIF SHERA and                          No. 13-70877
ANALYN RAMOS SHERA,
                                                 Agency Nos.         A089-719-904
              Petitioners,                                           A078-113-403

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 12, 2016**
                              San Francisco, California

Before: TROTT, IKUTA, and WATFORD, Circuit Judges.

      1. The Immigration Judge found Muhammad Asif Shera’s testimony in

support of his application for asylum and withholding of removal not credible.

The Board of Immigration Appeals (BIA) upheld that finding, and substantial


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                         Page 2 of 3
evidence supports the BIA’s determination. The BIA permissibly relied on the fact

that Shera said he fled Pakistan because he was being persecuted by members of a

political group, the Muttahida Quami Mahaz (MQM-A), but then returned to

Pakistan on at least four occasions. See Loho v. Mukasey, 531 F.3d 1016, 1017–18

(9th Cir. 2008). The BIA also permissibly found that a police report Shera

submitted as evidence of alleged persecution in fact undermined his claim that,

during one of these trips, MQM-A members with guns attacked him on the street.

See Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007). Shera did not present

evidence from family members to corroborate his testimony, despite the fact that

they lived nearby and thus were presumably available to testify. See 8 U.S.C.

§ 1158(b)(1)(B)(ii). Without credible testimony, Shera has failed to establish that

he is eligible for asylum or withholding. See Jie Cui v. Holder, 712 F.3d 1332,

1337–38 (9th Cir. 2013). We therefore need not address the other grounds upon

which the BIA denied relief.

      2. Substantial evidence also supports the BIA’s determination that Shera is

not eligible for relief under the Convention Against Torture (CAT). In light of the

BIA’s adverse credibility determination, Shera failed to show that any past

persecution he may have suffered rose to the level of torture or that such conduct

was perpetrated by or with the acquiescence of the Pakistani government. See
                                                                          Page 3 of 3
Ahmed v. Keisler, 504 F.3d 1183, 1200–01 (9th Cir. 2007); Zheng v. Ashcroft, 332
F.3d 1186, 1194 (9th Cir. 2003).

      3. The BIA did not abuse its discretion by denying Shera’s motion to

remand. Although Shera alleged that his prior counsel’s ineffective assistance

resulted in the denial of his application, he did not comply with the procedural

requirements for bringing that claim. See Matter of Lozada, 19 I. & N. Dec. 637,

639 (BIA 1988). Nor was prior counsel’s alleged ineffectiveness plain on the face

of the record. See Castillo-Perez v. I.N.S., 212 F.3d 518, 525–26 (9th Cir. 2000).

In addition, the BIA properly determined that any changes in country conditions

did not warrant remand, as they did not relate to Shera’s claim that he would be

persecuted by the MQM-A or establish prima facie eligibility for CAT relief.

      PETITION DENIED.